DETAILED ACTION

Claims status
In response to the application/amendment filed on 01/14/2021, claims 1-21 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to claim 15 were authorized by Applicant’s Representative Dongil Moon, Reg. No. 74,793, during the examiner-initiated interview conducted on 03/26/2021. Authorization for this examiner's amendment was given in a telephone interview with the Applicant’s Representative on 03/26/2021.

The application has been amended as follows:
15.	(Currently Amended)	A method comprising:
receiving, by a wireless device, one or more configuration parameters that indicate one or more physical uplink control channel (PUCCH) resources for transmission of a first signal;
determining, based on a detected failure, to transmit the first signal;
transmitting the first signal via a first PUCCH resource, of the one or more PUCCH resources, based on a determination that: 
the first PUCCH resource, ; and 
a scheduled transmission of the first signal is prioritized over the scheduled transmission of the one or more transport blocks; and
rescheduling the scheduled transmission of the one or more transport blocks via the PUSCH resource

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-21 are found to be allowable. Claims 1-21 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. (Currently Amended) A method comprising:
receiving, by a wireless device, one or more configuration parameters that indicate one or more physical uplink control channel (PUCCH) resources for transmission of one or more scheduling requests for a-beam failure recovery;
determining, based on a detected beam failure, to transmit the-a first signal scheduling request (SR) for beam failure recovery: and
based on a determination that a scheduled transmission of the first SR via a first PUCCH resource, of the one or more PUCCH resources for transmission of the first signal, overlaps with a scheduled transmission of one or more transport blocks via a physical uplink shared channel (PUSCH) resource;
determining that the scheduled transmission of the first SR via the first PUCCH resource has a greater priority than the scheduled transmission of the one or more transport blocks via the PUSCH resource: and
transmitting, via the first PUCCH resource, the first SR.” in combination with other claim limitations as specified in claims 1-21.
Regarding claim 1; John Wilson discloses a method comprising: receiving, by a wireless device, configuration parameter (See Figs. 3 and 4: the base station may signal to the UE 115-b that one of the PDCCH transmission beam corresponding to the CSI-RS port P0 or the PUCCH transmission beam corresponding to the CSI-RS port P1 has failed. ¶. [0065]. Examiner’s note: the signal strength for the CSI-RS port could be analyzed as a configuration parameter under the BRI.) that indicate one physical uplink control channel (PUCCH) resources for transmission of a first signal for a beam failure recovery procedure (See Figs. 3-4; the signal strength of the CSI-RS port P0 may be deemed good, and the UE 115-b can determine that the PUCCH transmission beam associated with the CSI-RS port P1 has failed. ¶. [0065]); determining, based on a detected beam failure, to transmit the first signal (See Figs. 3-4 and 9:  For example, the UE 115-b can measure a signal strength of the CSI-RS port P0, e.g., by measuring an energy associated with the CSI-RS port P0 and comparing the measured energy with an energy threshold value (e.g., 0 decibel or 5 decibel). The UE further send a report to the BS.  ¶. [0065]); and transmitting, via the first PUCCH resource, the first signal (See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]).
Yin further teaches the method wherein: determining that a first PUCCH resource, of the one PUCCH resources for transmission of the first signal, overlaps with a scheduled transmission of one transport block via a physical uplink shared channel (PUSCH) (See Fig. 13A; In the block 1306, the UE determines whether there is an overlapping portion between the PUSCH and PUCCH transmissions. An overlapping portion exists, for example, when there are one or more overlapping symbols, for example, in time domain. Col. 12, Lines 15-25); and based on the determining that the See Fig. 13A: based on the steps 1302-1306: Col. 11, Lines 62-67, and Col. 12, Lines 1-18): dropping the scheduled transmission of the one transport block via the PUSCH (See Fig. 13A: See steps 1310-1312; In the block 1312, the UE is to transmit the UCI using the PUCCH in the overlapping portion between the PUCCH transmission and the PUSCH transmission, and drop (e.g., not transmit) PUSCH symbols in the overlapping portion of the PUSCH transmission. In the block 1314, the UE is to transmit the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH transmission, and drop (e.g., not transmit) the PUCCH. The default behavior of selecting the block 1312 or 1314 may depend on the uplink control channel format. Col. 12, Lines 50-60).
Neither John Wilson nor Yin nor in combination teaches “determining that the scheduled transmission of the first SR via the first PUCCH resource has a greater priority than the scheduled transmission of the one or more transport blocks via the PUSCH resource." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-21 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416